Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 27, 2020 has been entered.

Response to Arguments
Applicant’s arguments, see page 10, filed October 26, 2020, with respect to the failure of Garneau to teach the limitation of measuring a distance of completed movement and/or the velocity of movement of the at least one of the plurality of transformer laminations directly at the transformer lamination with the optical detecting device have been fully considered and are persuasive. The 35 USC § 103 rejection of claims 1 and 14 has been withdrawn. 




Claim Objections
Claim 2 is objected to because of the following informalities: line 2 reads “the combined”. The examiner suggests the line to read “the combined image” for clarity purposes. Appropriate correction is required.

Claim 19 is objected to because of the following informalities: lines 3 and 4 read “a conveyor belt” and “a transport trolley” respectively. The examiner suggests the lines to read “the conveyor belt” and “the transport trolley”.

Claim 23 is objected to because of the following informalities: the status identifier of claim 23 appears as “Currently Amended”, however the claim does not show any amendments when compared to the claim 23 filed on February 24, 2020. The examiner suggest updating the status identifier to “Previously Presented”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 19, 20, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the capture time" in line 4. There is insufficient antecedent basis for this limitation in the claim.

Claim 19 recites the limitation "the transport velocity" in line 3. There is insufficient antecedent basis for this limitation in the claim.

Claim 20 recites “at least one position sensor and/or distance sensor” in lines 2 and 3. The examiner is unclear on whether said “at least one position sensor and/or distance sensor” are the same or different from the “at least one position sensor and/or distance sensor from claim 19.

Claim 20 claims a position sensor and/or distance sensor “can be” arranged before and after the detecting device. The examiner is unclear on whether the sensors are or not arranged before and after the detecting device. The phrase “can be” indicates a possibility and it is not clearly defined in the claim.

Claim 21 recites the limitation "the friction coefficient" in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-4, 5, 13-16, 18-20, 24, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noy et al. (US 2010/0260378) in view of Mitsushio et al. (US 2011/0222725).

Regarding claim 1 Noy discloses a method for analysing defects in transformer laminations with an inspection system, wherein the inspection system comprises a detection unit (line detector 102 in Figure 1) including an optical detecting device arranged transversely to a direction of movement of a transformer lamination (image acquisition assembly – [0013]; Figure 1 shows line detector 102 transversely arranged to the direction of movement of objects 110A, 110B, and 110C)), a measurement device including a position and/or distance device (monitor 108 in Figure 1), a conveyance device (conveyor belt 112 in Figure 1) and a processing device (processor 106 in Figure 1), comprising the steps of:
continuously transporting a plurality of transformer laminations relative to the optical detecting device (Figure 1 shows conveyor belt 122 transporting objects 110A, 110B, and 110C relative to line detector 102; it is noted Figure 1 does not show transformer laminations, however paragraph 27 discloses the system is applicable to any object); 
measuring a velocity of movement of at least one of the plurality of transformer laminations relative to the optical detecting device via the measurement device of the detection unit (line speed monitor 108 in Figure 1 ; 
capturing an image of a contour of the at least one of the plurality of transformer laminations with the optical detecting device (line detector 102 obtaining an image of objects 110A, 110B, 110C – [0026, 0034]);
assembling images of the at least one of the plurality of transformer laminations into a combined image of the transformer lamination via the processing device while considering the velocity of movement of the transformer lamination (image 150 of Figure 3 is obtained by combining set of images taking during different detector 102 and light source 104 periods – [0024-0030]; note the periods of the detector 102 and light source 104 are based on the data obtained by the speed monitor 108 – [0031]); and 
determining a shape of the at least one of the plurality of transformer laminations on the basis of the combined image via the processing device (the processor combines the collection of the defined edges to produce an overall contour of the object – [0013]).
However, fails to explicitly disclose measuring a distance of completed movement and/or the velocity of movement of the at least one of the plurality of transformer laminations directly at the transformer lamination with the optical detecting device.
In his disclosure Mitsushio teaches measuring a distance of completed movement and/or the velocity of movement of the at least one of the plurality of transformer laminations directly at the transformer lamination with the optical detecting 
Mitsushio teaches that it is known in the art to provide measuring a distance of completed movement and/or the velocity of movement of the at least one of the plurality of transformer laminations directly at the transformer lamination with the optical detecting device. This teaching of Mitsushio provides evidence that providing measurement of a distance of completed movement and/or the velocity of movement of the at least one of the plurality of transformer laminations directly at the transformer lamination with the optical detecting device produces predictable results. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Noy such that the method for analyzing defects was provided with measuring a distance of completed movement and/or the velocity of movement of the at least one of the plurality of transformer laminations directly at the transformer lamination with the optical detecting device, since all claimed elements were known in the art, and one having ordinary skill in the art could have combined elements as claimed by known methods with no changes in their respective functions and the combination would have yielded the predictable result of improving the detection process.

Regarding claim 2 Noy discloses the method according to Claim 1, further comprising the step of using image processing to determine a dimension and/or a contour of the at least one of the plurality of transformer laminations on the basis of the combined image (the processor combines the collection of the defined edges to produce an overall contour of the object – [0013]).

Regarding claim 3 Noy discloses the method according to Claim 1, further comprising the step of using the processor to associate the captured image with a position of the at least one of the plurality of transformer laminations measured by the measurement device in the direction of movement relative to the detecting device at the capture time (capturing images during “active” and “idle” periods, said periods are determined based on the line speed monitor 108 – [0030-0031]).

Regarding claim 4 Noy discloses the method according to Claim 3. However, fails to explicitly disclose further comprising the step of using the processor to store an image data set of the image and a measurement data set of the position in a component data set of the at least one of the plurality of transformer laminations.
In his disclosure Mitsushio teaches store an image data set of the image and a measurement data set of the position in a component data set of the at least one of the plurality of transformer laminations (storing captured images of the object, said images are also used for obtaining positions of pixels which indicate the corresponding location/position of object – [0124]; therefore, both image data and measurement data corresponding to an object are stored).
Mitsushio teaches that it is known in the art to store an image data set of the image and a measurement data set of the position in a component data set of the at 

Regarding claim 6 Noy discloses the method according to Claim 4, further comprising the step of using the processor to detect an individual optical marker of the at least one of the plurality of transformer laminations within the image data set of the image and can assign the same to the component data set (identifying a token pattern in the image – Figure 6, steps 226, 228; Figure 7, steps 256, 258).

Regarding claim 13 Noy discloses the method according to Claim 1, further comprising the step of calibrating the inspection system via an inspection of a transformer lamination with a known shape (cigarette package, pharmaceutical packages – [0002]; note paragraph 27 discloses the system is applicable to any object).

Claim 14 corresponds to the system performing the method of claim 1. Therefore, claim 14 is being rejected on the same basis as claim 1.

Regarding claim 15 Noy discloses the inspection system according to Claim 14, wherein the optical detecting device includes a line scan camera, wherein a line scan image of the contour of the at least one of the plurality of transformer laminations can be captured with the line scan camera (line scan detector 102 in Figure 1; Figures 3 and 4 show an image composed of scanned lines).

Regarding claim 16 Noy discloses the inspection system according to Claim 14 wherein the optical detecting device includes a projection device, wherein the projection device can be designed as a lighting device, which can be used to project light onto the transformer lamination (light source 104 in Figure 1).

Regarding claim 18 Noy discloses the inspection system according Claim 14, the conveyance device is designed with one conveyor belt, two conveyor belts or with transport trolleys (conveyor belt 112 in Figure 1).

Regarding claim 19 Noy discloses the inspection system according to Claim 18, wherein the measurement device includes a position sensor and/or a distance sensor to measure a position, a distance of completed movement and/or the transport velocity of a conveyor belt or a transport trolley (measuring actual speed or position of the moving object with sensors installed at set positions – [0029]).

Regarding claim 20 Noy discloses the inspection system according to Claim 19, wherein at least one position sensor and/or distance sensor, respectively, can be arranged before and after the detecting device in the direction of movement (Figure 3 shows a position sensor arranged before the detecting device in the direction of movement).

Claim 24 depends on claim 18. Claim 18 contains alternative limitations. The examiner has chosen the limitation “the conveyance device is designed with one conveyor belt” in said claim 18. Since claim 24 further limits a non-chosen alternative, the limitation of claim 24 has been met.

Regarding claim 26 Noy discloses the inspection system according to Claim 14, wherein the detecting device is arranged orthogonally to a direction of movement of the plurality of transformer laminations (Figure 1 shows line detector 102 placed orthogonally to a direction of movement of the objects). 

Claims 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noy et al. (US 2010/0260378) in view of Mitsushio et al. (US 2011/0222725) further in view of Garneau et al. (US 2010/0189135).
claim 5 Noy discloses the method according to Claim 4. 
However, fails to explicitly disclose to allocate a consistent time stamp to the image data set of the image and the measurement data set of the position.
In his disclosure Garneau allocates a consistent time stamp to the image data set of the image and the measurement data set of the position (image data having clock/time information linked to data corresponding to position/time of an object on a conveyor belt – abstract, [0026, 0029, 0038]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date, to incorporate the allocation of a consistent time stamp to the image data set of the image and the measurement data set of the position of Garneau into the teachings of Noy because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp if this leads to the anticipated success.

Regarding claim 9 Noy discloses the method according to Claim 1, further comprising the step of using the processor to process measurement data from a position sensor and/or distance sensor placed before the detecting device in the direction of movement and subsequently from a position sensor and/or distance sensor placed after the detecting device in the direction of movement (as taught by Garneau, Figure 3 shows determining the position of the object at sensing level 169 which is placed before the cameras that obtain images at 168).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noy et al. (US 2010/0260378) in view of Mitsushio et al. (US 2011/0222725) further in view of Kato et al. (US 2018/0006509).

Regarding claim 7 Noy discloses the method according to Claim 1. However, fails to explicitly disclose further comprising the step of using the processor to determine a placement sequence for the plurality of transformer laminations for producing a transformer core on the basis of the shapes of the plurality of transformer laminations.
In his disclosure Kato teaches a processing device that determines a placement sequence for the plurality of transformer laminations for producing a transformer core on the basis of the shapes of the plurality of transformer laminations (manufacturing a laminated core by stacking the laminations in a specific direction – [0053, 0077], Figure 3).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Kato into the teachings of Noy because such incorporation simplifies the production of an object.

Claims 10-11, 25, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noy et al. (US 2010/0260378) in view of Mitsushio et al. (US 2011/0222725) further in view of Steel (JP 2006208297A).

Regarding claim 10 Noy discloses the method according to Claim 1. However, fails to explicitly disclose wherein the step of determining the shape further comprises 
In his disclosure Steel teaches determining the shape further comprises determining a difference between a velocity of movement measured at one end of the at least one of the plurality of transformer laminations and a velocity of movement measured at an opposite end of the at least one of the plurality of transformer laminations (obtaining a difference between velocities to determine shape of object – [0027-0032]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Steel into the teachings of Noy because such incorporation enhances the shape measurement accuracy.

Regarding claim 11 Noy discloses the method according to Claim 1, wherein the step of determining the shape further comprises measuring a temperature of the at least one of the plurality of transformer laminations and/or the conveyance device and considering the temperature of the at least one of the plurality of transforming laminations and/or the conveyance device along with a respective expansion coefficient (as taught by Steel, the temperature of the conveyance affects the object in said conveyance – [0025]).

claim 25 Noy discloses the inspection system according to Claim 14. However, fails to explicitly disclose wherein the measurement device includes a temperature sensor for detecting a temperature of the at least one of the plurality of transformer laminations and/or the conveyance device.
In his disclosure Steel teaches the measurement device includes a temperature sensor for detecting a temperature of a transformer lamination and/or the conveyance device (the temperature of the conveyance affects the object in said conveyance – [0025]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Steel into the teachings of Noy because such incorporation enhances the shape measurement accuracy.

Regarding claim 27 Noy discloses the method according to Claim 1. However, fails to explicitly disclose wherein the step of determining the shape further comprises considering a time of a change of the velocity of movement.
In his disclosure Steel teaches the step of determining the shape further comprises considering a time of a change of the velocity of movement (obtaining a difference between velocities to determine shape of object – [0027-0032]; note the moment the difference is obtained is being interpreted as the time of a change on velocity).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Steel into .

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noy et al. (US 2010/0260378) in view of Mitsushio et al. (US 2011/0222725) further in view of Sakai et al. (US 2008/0235971).

Regarding claim 12 Noy discloses the method according to Claim 1. However, fails to explicitly disclose wherein the shape further comprises measuring a belt tension and/or a friction coefficient of a conveyor belt of the conveyance device.
In his disclosure Sakai teaches wherein the shape further comprises measuring a belt tension and/or a friction coefficient of a conveyor belt of the conveyance device (measuring conveyor’s parameters which are considered when determining dimension of object – [0015-0048]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Sakai into the teachings of Noy because such incorporation reduces errors in the measurements results.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noy et al. (US 2010/0260378) in view of Mitsushio et al. (US 2011/0222725) further in view of Lin et al. (CN 206013644U).

claim 21 Noy discloses the inspection system according to Claim 18. However, fails to explicitly disclose wherein the conveyor belt is designed with magnets for increasing the friction coefficient of the conveyor belt.
In his disclosure Lin teaches the conveyor belt is designed with magnets for increasing the friction coefficient of the conveyor belt (magnetic conveying belt – abstract).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Lin into the teachings of Noy because such incorporation improves the power of the driving force and make the transportation distance of the single machine longer (abstract).

Claims 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noy et al. (US 2010/0260378) in view of Mitsushio et al. (US 2011/0222725) further in view of Moll (US Patent No. 5,337,687).

Regarding claim 22 Noy discloses the inspection system according to Claim 18. However, fails to explicitly disclose wherein the conveyor belt is designed with a gearing, which can engage with a drive wheel of the conveyor belt.
In his disclosure Moll teaches it is known in the art for a conveyor belt to be designed with a gearing, which can engage with a drive wheel of the conveyor belt (Figure 1 shows conveyor belts which are in drive connection to a drive wheel and gears).


Regarding claim 23 Noy discloses the inspection system according to Claim 18, wherein the conveyor belt includes a centring device for aligning the plurality of transformer laminations on the conveyor belt (as taught by Moll, aligning station – abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E VAZQUEZ COLON whose telephone number is (571)270-1103.  The examiner can normally be reached on M-F 7:30 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA E VAZQUEZ COLON/Examiner, Art Unit 2482